PER CURIAM.
We have considered this appeal from a judgment of guilt and an order placing appellant on probation pursuant to the dictates of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After a review of the record, we have determined that condition (12) of the probation order requiring that appellant make restitution to the victim in an unspecified amount is improper and the same is hereby stricken. The conviction is affirmed but the cause is remanded to the trial court for a determination of the amount of restitution to be made after providing appellant notice and an opportunity to be heard. McClure v. State, 371 So.2d 196 (Fla.2d DCA 1979); Fresneda v. State, 347 So.2d 1021 (Fla. 1977).
ROBERT P. SMITH, Jr., Acting C. J., and ERVIN and BOOTH, JJ., concur.